 1

 2

 3                          UNITED STATES DISTRICT COURT
 4                      SOUTHERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                CASE NO.: 19MJ22503-KLS-LAB
 7                      Plaintiff,
                                              ORDER GRANTING UNOPPOSED
 8         v.                                 MOTION   TO   STAY   THE
                                              PROCEEDINGS
 9   JUAN GUTIERREZ-VASQUEZ,
10
                        Defendant.
11

12

13         On the unopposed motion of Mr. Gutierrez-Vasquez, and with good cause
14   shown, further proceedings in the case are stayed pending the Ninth Circuit decision
15   in United States v. Corrales-Vasquez, Ninth Circuit Case No. 18-50206, and United
16   States v. Perez-Martinez, Ninth Circuit Case No. 18-50266, or until further order of
17   the Court.
18

19         IT IS SO ORDERED.
20

21   Dated: July 15, 2019
22                                                _____________________________
23                                                The Honorable Larry Alan Burns
24                                                Chief United States District Judge
25

26

27

28



                                              1
